Title: John Barnes to Thomas Jefferson, 4 June [1817]
From: Barnes, John
To: Jefferson, Thomas


          
            
              Dear Sir
              Milton 
              Wednesdy Eveng 4 June
            
            We are here, at the foot of your Mountain, but for the Want of horses—or Carriage dare not Approach Monticello—
            
              yrs most respectfully
              J Barnes.
            
          
          
            the fatigue of the Journey—I wish—to tarry here this Eveng—
          
        